DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fiber-Optics Results from An Intra-Stage Diversion Design Completions Study in the Niobrara Formation of DJ Basin”, Ramurthy et al. (referred hereafter Ramurthy et al.).

Referring to claim 1, Ramurthy et al.  disclose a system (Figure 12) comprising:
a distributed acoustic sensing subsystem (e.g., DAS – Figures 12 & 13) that includes a first optical fiber for a distributed acoustic sensing signal (Figures 12 & 13; pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 1st – 2nd para.);
a distributed temperature sensing subsystem (e.g., DTS – Figures 12 & 13) that includes a second optical fiber for a distributed temperature sensing signal (Figures 12 & 13; pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 1st – 2nd para.); and
a cable positioned in a wellbore penetrating through one or more subterranean formations (e.g., “FO cable in CT” – Figure 12), the distributed acoustic sensing subsystem communicatively e.g., “The rigidity of coiled tubing also provides protection to the fiber-optic cable when deployed. The coiled tubing deployed fiber-optics provides DTS and DAS data along the length of the coil or the wellbore once deployed in a well. This technology can also be utilized to evaluate acid treatments, observe inter-well communication during treatments, leak detection and finally as a production log.” - pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 2nd para.), wherein the cable includes one or more optical fibers used to obtain optical fiber measurements pertaining to the distributed acoustic sensing signal and the distributed temperature sensing signal (pages 8-11, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil section; Figures 13, 16 & 19), wherein the one or more optical fibers comprises a sensing fiber that is common between the distributed acoustic sensing subsystem and the distributed temperature sensing subsystem (e.g., “The rigidity of coiled tubing also provides protection to the fiber-optic cable when deployed. The coiled tubing deployed fiber-optics provides DTS and DAS data along the length of the coil or the wellbore once deployed in a well. This technology can also be utilized to evaluate acid treatments, observe inter-well communication during treatments, leak detection and finally as a production log.” - pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 2nd para.), wherein the distributed acoustic sensing subsystem receives at least a portion of the optical fiber measurements from the sensing fiber through the distributed temperature sensing subsystem (e.g., “Temperature, Acoustics and Strain information can be inferred by analyzing these components of the backscattered light. The intensity of the Raman component of the anti-stokes band is temperature dependent, and stokes band is non-temperature dependent. The ratio of the two bands is used to accurately derive the temperature of fiber at a particular location, thus leading the DTS measurements along the length of the fiber. The DAS system utilizes Rayleigh backscattering in a single mode fiber to detect minute strain caused in the fiber by external disturbances. Thus, in essence the entire length of fiber is turned into distributed microphones along its length” – page 10, last para.).

As to claim 2, Ramurthy et al.  disclose a system (Figure 12), wherein the distributed temperature sensing subsystem comprises a wavelength division multiplexer, wherein the wavelength division multiplexer multiplexes the distributed acoustic sensing signal and the distributed temperature sensing signal into a composite distributed temperature sensing signal (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).

Figure 12), wherein the distributed acoustic sensing subsystem is multiplexed with the distributed temperature sensing subsystem through a reference coil that is common between the distributed acoustic sensing subsystem and the distributed temperature sensing subsystem (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
As to claim 4, Ramurthy et al.  disclose a system (Figure 12), further comprising:
a data acquisition system including a processor and a non-transitory computer readable medium, the distributed acoustic sensing subsystem and the distributed temperature sensing subsystem communicatively coupled to the data acquisition system, wherein the computer readable medium stores instructions that, when executed by the processor (Figures 12 & 13), cause the processor to:
obtain a downhole measurement from the optical fiber measurements (pages 8-11, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil section; Figures 13, 16 & 19);
determine a trigger event based on a change between the downhole measurement and a reference measurement (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.);

initiate a predetermined workflow based on the determined trigger event (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.); and
determine flow information in a wellbore penetrating one or more subterranean formations based on the predetermined workflow (e.g., “Figure 16 shows the results from DTS warmback data during shut-in, identifying the fracture initiation points across stages 1 and 2 in Well-L at two different time intervals. This is performed across all the stages and only stages 1 and 2 are displayed here. Basically, the warmback data is checked at the beginning and end of shut-in for consistency to clearly identify the frac initiation points. The time difference between the beginning and end of shut-in is approximately 5 hours. The bar chart in Figure 17 provides a detailed summary of this cluster efficiency analysis across the entire lateral for the two wells (Wells K and L).” - page 11, last para.).

Referring to claim 5, Ramurthy et al.  disclose a system (Figure 12), wherein the distributed acoustic sensing subsystem comprises:
a circulator coupleable to a distributed acoustic sensing interrogator for routing a first optical signal from the distributed acoustic sensing interrogator through a first fiber connector to the one or more optical fibers positioned downhole in the wellbore and communicatively coupleable to an optical receiver of the distributed acoustic sensing subsystem for routing a reflective optical signal received from the one or more optical fibers to the optical receiver (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
As to claim 6, Ramurthy et al.  disclose a system (Figure 12), wherein the distributed temperature sensing subsystem comprises:
a first wavelength division multiplexer coupleable to an optical transmitter for routing a second optical signal from the optical transmitter through a second fiber connector to the one or more optical fibers positioned downhole in the wellbore and communicatively coupleable to an optical receiver of the distributed temperature sensing subsystem for routing a reflective optical signal received from the one or more optical fibers to the first wavelength division multiplexer (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
Referring to claim 7, Ramurthy et al.  disclose a system (Figure 12), wherein the distributed temperature sensing subsystem comprises:
a second wavelength division multiplexer coupleable to the first wavelength division multiplexer and to the first fiber connector of the distributed acoustic sensing subsystem for routing the distributed temperature sensing signal from the first wavelength division multiplexer and the distributed acoustic sensing signal from the circulator to the one or more optical fibers positioned downhole in the wellbore through a reference coil and for routing the reflective optical signal received from the one or more optical fibers to the optical receiver of the distributed temperature sensing subsystem through the first wavelength division multiplexer and to an optical receiver of the distributed acoustic sensing subsystem through the circulator (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
As to claim 8, Ramurthy et al.  disclose a system (Figure 12), wherein the reference coil is coupled to the second wavelength division multiplexer and to a second fiber connector (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
Referring to claim 9, Ramurthy et al.  disclose a system (Figure 12), wherein the second wavelength division multiplexer separates one or more acoustic signals from one or more temperature signals in the reflective optical signal (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
Figure 12), wherein the distributed acoustic sensing subsystem is coupled to a first fiber connector of the distributed temperature sensing subsystem and the cable is coupled to a second fiber connector of the distributed temperature sensing subsystem (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14).
Referring to claim 11, Ramurthy et al.  disclose a method (Abstract), comprising:
deploying a cable into a wellbore penetrating one or more subterranean formations (e.g., “FO cable in CT” – Figure 12), the cable communicatively coupled to a distributed sensing subsystem positioned on a surface (Figures 12 & 13), the distributed sensing subsystem comprising a distributed acoustic sensing subsystem (e.g., DAS – Figures 12 & 13) communicatively coupled to a common sensing fiber of the cable (e.g., “FO cable in CT” – Figure 12) through a distributed temperature sensing subsystem (e.g., DTS – Figures 12 & 13) (pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 1st – 2nd para.);
obtaining a downhole measurement from the common sensing fiber (e.g., “The rigidity of coiled tubing also provides protection to the fiber-optic cable when deployed. The coiled tubing deployed fiber-optics provides DTS and DAS data along the length of the coil or the wellbore once deployed in a well. This technology can also be utilized to evaluate acid treatments, observe inter-well communication during treatments, leak detection and finally as a production log.” - pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 2nd para.);
determining a trigger event based on a change between the downhole measurement and a reference measurement (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.);
e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.); and
determining flow information in the wellbore based on the predetermined workflow (e.g., “Figure 16 shows the results from DTS warmback data during shut-in, identifying the fracture initiation points across stages 1 and 2 in Well-L at two different time intervals. This is performed across all the stages and only stages 1 and 2 are displayed here. Basically, the warmback data is checked at the beginning and end of shut-in for consistency to clearly identify the frac initiation points. The time difference between the beginning and end of shut-in is approximately 5 hours. The bar chart in Figure 17 provides a detailed summary of this cluster efficiency analysis across the entire lateral for the two wells (Wells K and L).” - page 11, last para.).
As to claim 13, Ramurthy et al.  disclose a method (Abstract), further comprising:
obtaining distributed acoustic sensing signals and distributed temperature sensing signals from the common sensing fiber through a common reference coil at the distributed temperature sensing subsystem (pages 8-11, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil section; Figures 13, 16 & 19); and
extracting acoustic data from the distributed acoustic sensing signals and temperature data from the distributed temperature sensing signals (pages 11-15, Fiber-Optics Diagnostics and production Results section; Figures 16 & 19),
wherein the downhole measurement is obtained based on the acoustic data and the temperature data (pages 11-15, Fiber-Optics Diagnostics and production Results section; Figures 16 & 19).
Referring to claim 14, Ramurthy et al.  disclose a method (Abstract), wherein the trigger event occurs in response to deviation from a steady-state condition in the wellbore (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.) or an active event generation on the surface, wherein determining the trigger event comprises:
obtaining the reference measurement from one or more surface or downhole measurements (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.);
obtaining one or more predetermined event profiles for a type of the downhole measurement (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.); and
determining that the downhole measurement correlates to the one or more predetermined event profiles (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.).
Abstract), wherein the downhole measurement is a distributed temperature measurement based on one or more of Rayleigh scattering, Brillouin scattering or Raman scattering, wherein determining the trigger event comprises determining a change between the distributed temperature measurement and the reference measurement that exceeds a predetermined threshold (Figure 15; page 10, last para.).
Referring to claim 16, Ramurthy et al.  disclose a method (Abstract), wherein the downhole measurement is a distributed interferometric measurement based on Rayleigh backscatter, wherein determining the trigger event comprises determining a change between the distributed interferometric measurement and the reference measurement that exceeds a predetermined threshold (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.).
As to claim 17, Ramurthy et al.  disclose a method (Abstract), wherein the downhole measurement is a distributed vibration measurement based on Rayleigh backscatter, wherein determining the trigger event comprises determining a change between the distributed vibration measurement and the reference measurement that exceeds a predetermined threshold (e.g., “Temperature, Acoustics and Strain information can be inferred by analyzing these components of the backscattered light. The intensity of the Raman component of the anti-stokes band is temperature dependent, and stokes band is non-temperature dependent. The ratio of the two bands is used to accurately derive the temperature of fiber at a particular location, thus leading the DTS measurements along the length of the fiber. The DAS system utilizes Rayleigh backscattering in a single mode fiber to detect minute strain caused in the fiber by external disturbances. Thus, in essence the entire length of fiber is turned into distributed microphones along its length” – page 10, last para.).
Referring to claim 18, Ramurthy et al.  disclose a method (Abstract), wherein the downhole measurement is a pressure measurement using one or more pressure sensors, wherein determining the trigger event comprises determining a change between the pressure measurement and the reference measurement that exceeds a predetermined threshold (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14/e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.).
As to claim 20, Ramurthy et al.  disclose a device (Figure 12), comprising:
one or more processors (Figures 12 & 13);
a computer-readable storage medium coupled to the one or more processors, the computer-readable storage medium including instructions that (Figures 12 & 13), when executed by the one or more processors, cause the one or more processors to:
receive an optical fiber measurement obtained from a cable (e.g., “FO cable in CT” – Figure 12) that is coupled to a distributed acoustic sensing subsystem multiplexed with a distributed temperature sensing subsystem (e.g., “Figure 14 describes the various fiber-optics sensing techniques that are currently utilized. The techniques range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors” – page 9, last para. to page 10, line 5; Figure 14), wherein the cable comprises a sensing fiber that is common between the distributed acoustic sensing subsystem and the distributed temperature sensing subsystem (e.g., “The rigidity of coiled tubing also provides protection to the fiber-optic cable when deployed. The coiled tubing deployed fiber-optics provides DTS and DAS data along the length of the coil or the wellbore once deployed in a well. This technology can also be utilized to evaluate acid treatments, observe inter-well communication during treatments, leak detection and finally as a production log.” - pages 8-9, Distributed Temperature (DTS) and Acoustic Survey (DAS) with FiberCoil: 2nd para.);
e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.);
initiate a predetermined workflow based on the determined trigger event (e.g., “During hydraulic fracturing treatment, large amounts of fracturing fluid (typically colder than the formation), is injected into the reservoir. The fluid injected above the fracture pressure creates a hydraulic fracture and the near-wellbore fracture initiation points can be identified by the cooler temperatures along these depths for an extended period of time. The initial warm-back of these points of initiation are high, but as the delta temperature (temperature between reservoir and fracture initiation point) decreases, the rate of warm-back decreases too. Thus, distributed fiber-optics sensing technique can be utilized post hydraulic fracturing treatments to identify fracture initiation points.” – page 11, 1st para.); and
determine flow information in a wellbore based on the predetermined workflow (e.g., “Figure 16 shows the results from DTS warmback data during shut-in, identifying the fracture initiation points across stages 1 and 2 in Well-L at two different time intervals. This is performed across all the stages and only stages 1 and 2 are displayed here. Basically, the warmback data is checked at the beginning and end of shut-in for consistency to clearly identify the frac initiation points. The time difference between the beginning and end of shut-in is approximately 5 hours. The bar chart in Figure 17 provides a detailed summary of this cluster efficiency analysis across the entire lateral for the two wells (Wells K and L).” - page 11, last para.).
Allowable Subject Matter
3.	Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The reason for allowance of claim 12 is the inclusion of:

generating a production monitoring model associated with the wellbore; and

measuring a change in optical path length using a low frequency component of a measured distributed acoustic sensing signal; and
compensating for the measured change in the optical path length using temperature data from a measured distributed temperature sensing signal.

	The reason for allowance of claim 19 is the inclusion of:

the downhole measurement comprises a measured low frequency acoustic signal from the distributed acoustic sensing subsystem and a measured low frequency temperature signal from the distributed temperature sensing subsystem, and
initiating the predetermined workflow comprises:
modifying the measured low frequency acoustic signal using the measured low frequency temperature signal, the measured low frequency acoustic signal being modified to reduce a low frequency baseline drift in the measured low frequency acoustic signal; and
measuring a high resolution dynamic temperature measurement based on the modified measured low frequency acoustic signal and the measured low frequency temperature signal.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864